DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 9/27/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 9/27/2021, with respect to office action dated 6/24/2021 have been fully considered and are persuasive.  The rejections of 6/24/2021 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hongyu Wang (#78,598) on 11/2/2021.
The application has been amended as follows:
1. (Currently Amended) A high-resolution temperature sensor 
	an external sac, a metal block, a vertical waveguide, a horizontal waveguide, two metal films and a signal light; the vertical and the horizontal waveguide are waveguides of a metal-insulator-metal (MIM) structure, and the vertical waveguide is located at upper end of the horizontal waveguide; the external sac is connected with the vertical waveguide; the metal block is disposed in the vertical waveguide, and is movable with an increase of volume of a liquid in the external sac by change in temperature, wherein the liquid pushes the metal block to move to the horizontal waveguide; the signal light propagates along the horizontal waveguide surface and forms a surface plasmon polaritons (SPPs) has a fixed-wavelength, and transmittance light is in the range of resolution of the high-resolution of the temperature sensor is 0.595xl0-9°C.
2. (Currently Amended) The high-resolution temperature sensor 
3. (Currently Amended) The high-resolution temperature sensor 
4. (Currently Amended) The high-resolution temperature sensor 
5. (Currently Amended) The high resolution temperature sensor 
6. (Canceled)
7. (Currently Amended) The high-resolution temperature sensor 
8. (Canceled)
9. (Currently Amended) The high-resolution temperature sensor 
10. (Currently Amended) The high-resolution temperature sensor the signal light wavelength is 792nm.



Reason for Allowance
Claims 1-5, 7, 9 and 10 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a high-resolution temperature sensor comprising: an external sac, a metal block, a vertical waveguide, a horizontal waveguide, two metal films and a signal light; the vertical and the horizontal waveguide are waveguides of a metal-insulator-metal (MIM) structure, and the vertical waveguide is located at upper end of the horizontal waveguide; the external sac is connected with the vertical waveguide; the metal block is disposed in the vertical waveguide, and is movable the metal block is disposed in the vertical waveguide, and is movable with an increase of volume of a liquid in the external sac by change in temperature, wherein the liquid pushes the metal block to move to the horizontal waveguide; the signal light propagates along the horizontal waveguide surface and forms a surface plasmon polaritons (SPPs) has a fixed-wavelength, and transmittance light is in the range of 700nm to 1000nm; and resolution of the high-resolution of the temperature sensor is 0.595x10-9°C.

The closest reasonable prior art reference is Zongjing et al. (CN103743498) teaches a high resolution optical temperature sensor based on two optical waveguides using optical signal.  However, Zongjing does not teach the temperature comprising a vertical waveguide, a horizontal waveguide, two metal films and a signal light; the vertical and the horizontal waveguide are waveguides of a metal-insulator-metal (MIM) structure, and the vertical waveguide is located at upper end of the horizontal waveguide; the external sac is connected with the vertical waveguide; the metal block is disposed in the vertical waveguide, and is movable.
The secondary reference, Hosomi et al. (2007/0014505) teaches a refractive index measurement of a cell material based with waveguide and signal light with a fixed wavelength.  However, Hosomi does not teach the temperature comprising a vertical waveguide, a horizontal waveguide, two metal films and a signal light; the vertical and the horizontal waveguide are waveguides of a metal-insulator-metal (MIM) 

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a high-resolution temperature sensor comprising: an external sac, a metal block, a vertical waveguide, a horizontal waveguide, two metal films and a signal light; the vertical and the horizontal waveguide are waveguides of a metal-insulator-metal (MIM) structure, and the vertical waveguide is located at upper end of the horizontal waveguide; the external sac is connected with the vertical waveguide; the metal block is disposed in the vertical waveguide, and is movable the metal block is disposed in the vertical waveguide, and is movable with an increase of volume of a liquid in the external sac by change in temperature, wherein the liquid pushes the metal block to move to the horizontal waveguide; the signal light propagates along the horizontal waveguide surface and forms a surface plasmon polaritons (SPPs) has a fixed-wavelength, and transmittance light is in the range of 700nm to 1000nm; and resolution of the high-resolution of the temperature sensor is 0.595x10-9°C.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855